DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris  et al. (US 2011/0144240). 
Harris discloses various ethylene/1-octene copolymer compositions in Table 3:

    PNG
    media_image1.png
    355
    700
    media_image1.png
    Greyscale

	Harris’ Examples 9, 11 and 15 meet the limitations of instant claims 1-3 and 5-7.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kajihara et al. (US 2009/0249645).
Kajihara demonstrates the preparation of an ethylene/1-octene copolymer in the presence of a metallocene in Examples 5 as listed in Table 1:

    PNG
    media_image2.png
    233
    554
    media_image2.png
    Greyscale

Kajihara’s Example 5 meet the comonomer percentage, density, melt index (MI), melt flow rate ratio, and molecular weight distribution (MWD) limitations of the instant claims.
	It is noted that Kajihara does not expressly discloses properties such as melting temperature (Tm), weight average molecular weight (Mw) and hardness of the polymer.  However, the ethylene/1-octene disclosed in the Specification and Kajihara’s ethylene/1-octene copolymer of Example 5 are prepared in the presence of a metallocene catalyst compositions, and metallocene catalysts are expected to provide ethylene copolymers with similar characteristics, especially considering fact that the disclosed properties of the ethylene/1-octene copolymer of Example 5 as shown above meet those property limitations of the instant claims. Under these circumstances, one of the ordinary skill in the art would have expected that Kajihara’s ethylene/1-octene copolymer of Example 5 to be identical or substantially identical to the ethylene copolymer of the instant claims and thus inherently to meet the Tm, Mw and hardness limitations of the claims. 
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald, 205 USPQ 594. In re Fessmann, 180 USPQ 324.  Applicants have not met their burden to demonstrate an unobvious difference between the claimed product and the products of the prior art examples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763


/Caixia Lu/Primary Examiner, Art Unit 1763